          Case 2:17-cv-00170-AJS Document 105 Filed 10/03/18 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ROVER PIPELINE LLC,

                Plaintiff,                                      17cv0170
                                                                ELECTRONICALLY FILED
                        v.

ROVER TRACT NO. PA-WA-HL-004.500T
COMPRISED OF PERMANENT EASEMENT(S)
TOTALING 0.9 ACRES, MORE OR LESS, AND
TEMPORARY EASEMENT(S) TOTALING 1.33 ACRES,
MORE OR LESS, OVER A PARCEL OF LAND IN
HANOVER TOWNSHIP, WASHINGTON COUNTY,
PENNSYLVANIA, TOTALING 49.571 ACRES, MORE
OR LESS,

JAMES M. BUCHANAN AND DIANE ZACK
BUCHANAN FARM #4 LP

ET AL.,

                Defendants.

                                   RULE TO SHOW CAUSE

       On August 23, 2017, this Court appointed three Commissioners in accordance with

Fed.R.Civ.P. 71.1(h)(2) to handle this condemnation action in lieu of a jury trial. Doc. no. 95.

To date, these Commissioners have filed two reports with this Court and the second report

indicated that fees owed to the Commissioners by one of the Parties, the Old Wilson Land Trust

remained unpaid. Doc. no. 101. Therefore, on August 3, 2018, this Court ordered the Old

Wilson Land Trust to pay the Commissioners by September 3, 2018, “or suffer further Action of

the Court . . . .” Doc. no. 103.
           Case 2:17-cv-00170-AJS Document 105 Filed 10/03/18 Page 2 of 2



       Presently before the Court is the Commissioners’ Motion to Enforce Order of August 3,

2018 (doc. no. 104), requesting that this Court direct The Old Wilson Land Trust to pay the fees

it owes to the Commissioners.

       AND NOW, this 3rd day of October, 2018, upon review of the Motion to Enforce Order

of August 3, 2018 (doc. no. 104), filed on behalf of the three Commissioners who were

appointed in accordance with Fed.R.Civ.P. 71.1(h)(2), and for the foregoing reasons, by this

RULE TO SHOW CAUSE, IT IS HEREBY ORDERED that on or before October 16, 2018,

The Old Wilson Land Trust shall file a statement of reasons as to why it and/or its counsel

should not be adjudged in civil contempt for failure to comply with this Court’s Order of August

3, 2018.

                                              s/ Arthur J. Schwab
                                              Arthur J. Schwab
                                              United States District Court Judge

cc:    All ECF registered counsel of record
       Andrea Geraghty, Esquire
       LuAnn Datesh, Esquire
       Thomas T. Frampton, Esquire

       also via U.S. Mail to:
       Lawrence E. Bolind , Jr., Esq.                .
       238 Main Street
       Imperial, PA 15126




                                                    2
